Citation Nr: 1726679	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-30 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1971 to September 1972.  He served in the Republic of Vietnam during the Vietnam Era.  The Veteran died in November 2009.  The Appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2012 rating decision of the Department of Veterans Affairs (VA), Milwaukee Pension Management Center.  Jurisdiction was transferred to the Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a Board videoconference hearing in November 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  At the hearing, the Veteran's representative indicated that VACOLS raises three additional claims that were still pending at the time of the Veteran's death and for which the widow may be substituted as the Appellant, as follows:  (1) increased rating of a hammer toe; (2) increased rating of a sciatic nerve of the right side; and (3) and a service connection for the left leg, secondary to the right for limitation of motion.  However, the Board's review of the record, including VBMS, VACOLS and Virtual VA, shows these claims are not, in fact, still pending.  Rather, VACOLS refers to an April 2003 Board decision that allowed an increase of service-connected right sciatic nerve disability to 20 percent, as well as denying a compensable rating for service-connected right foot hammer toe disability.  That decision is final and binding on the Veteran based on the evidence then of record, and resolved the claim regarding those issues.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  VACOLS also refers to an April 2005 RO rating decision, which allowed the Veteran's claim for service connection for degenerative arthritis of the left knee, and assigned an initial 10 percent rating.  However, there is not also any indication that the Veteran initiated a timely appeal for a higher initial rating by submitting a notice of disagreement (NOD) within one year of the notification of the April 2005 rating decision.  A review of records proximate to the time of the Veteran's death also fails to reveal any adjudication of pending claims or correspondence on the Veteran's part that would indicate the pursuit of any specific claims, including those cited at the hearing.  Rather, the Veteran's representative, in September 2009 correspondence, filed an "informal claim for service connection for compensation benefits", but did not respond to the RO's request to specify the disability sought.  Moreover, the Appellant's representative identified three increased rating claims at the Board hearing, not service-connection claims.  Thus, the Board finds that at the time of his death in November 2009, the Veteran did not have a pending claim for VA benefits and no substitution of the widow as Appellant is available.  


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that the cause of his death was respiratory failure, due to pleural effusion, infection due to neutropenic fevers, and chemotherapy for Acute Myelogenous Leukemia (AML).   

2.  At the time of the Veteran's death, he was service-connected for the following disabilities: (i) gunshot wound (GSW) of the right buttock, resulting in moderate injury to Muscle Group XVII (20 percent rating); (ii) partial neuropathy of the right sciatic nerve (20 percent); degenerative arthritis of the left knee (10 percent); hammertoes of the third and fourth toe (0 percent).  At the time of his death, the Veteran did not have a pending claim for VA benefits.

3.  The Veteran was exposed to herbicidal agents during his service in the Republic of Vietnam during the Vietnam Era.  Although herbicide exposure is presumed, his terminal AML is not a listed disease eligible for presumptive service connection.  

4.  Resolving any doubt in the appellant's favor, the Veteran's terminal AML was caused by his presumed in-service herbicidal agents exposure, and in turn, AML caused or substantially and materially contributed to the Veteran's death.

CONCLUSION OF LAW

The criteria are met for service connection for the cause of the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1151, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for cause of death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Appellant contends that the Veteran's cause of death, respiratory failure, was due to AML caused by Agent Orange exposure during the Veteran's service in Vietnam during the Vietnam War.  

The Veteran's death certificate reflects that the immediate cause of death was respiratory failure, with contributing causes of pleural effusion, infection due to neutropenic fevers, and chemotherapy for Acute Myelogenous Leukemia (AML).   
At the time of the Veteran's death, he was service-connected for these disabilities: (i) gunshot wound (GSW) of the right buttock, resulting in moderate injury to Muscle Group XVII (20 percent rating); (ii) partial neuropathy of the right sciatic nerve (20 percent); degenerative arthritis of the left knee (10 percent); hammertoes of the third and fourth toe (0 percent).  

The law provides DIC benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, including leukemia, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Here, there is no contention or indication that leukemia was diagnosed, much less manifested to a compensable degree (10 percent) during service or within a year following separation, that is, by September 1973.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii).
Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

Among the disorders associated with herbicide exposure for purposes of the presumption are all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, and Non-Hodgkin's lymphoma.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e).  

In general, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -60 (May 7, 2009); Notice, 75 Fed. Reg. 32,540 (June 8, 2010).  

With regard to presumptive service connection based on herbicide exposure, the Veteran's DD Form 214 confirms that the he had "service in Vietnam."  The Board finds exposure to herbicides to include Agent Orange is presumed. 38 C.F.R. §§ 3.307 (a)(6), 3.313(a).  Further, the Veteran's private and VA treatment records showed he was diagnosed with and treated for AML in the months prior to his death, so that AML was ultimately listed on his death certificate as a contributory cause of death.  As an initial matter, the Veteran's relevant diagnosis of AML is not among the listed diseases eligible for presumptive service connection for herbicide exposure, as provided by 38 C.F.R. § 3.309 (e).  However, there is no competent and credible evidence indicating that the Veteran has ever been diagnosed with any chronic B-cell leukemia, despite his treatment for another type of leukemia, namely AML.  Thus, as a preliminary consideration, presumptive service connection due to herbicide exposure appears to be precluded.  Nonetheless, the possibility remains of establishing his claim by a theory of direct service-incurrence.  

On review of the medical and other evidence of record, the Board finds the Appellant has established that the Veteran died as a result of his AML, when resolving doubt in favor of the Veteran.  A review of service treatment records is unremarkable for complaints, treatment or diagnosis of AML or any type of leukemia.  Nonetheless, in this case, there is conflicting medical opinion evidence on whether the Veteran's AML was related to or caused by his presumed in-service herbicide exposure.  Shedden, 381 F.3d at 1163.  

The Board acknowledges that there is a negative nexus opinion in September 2015 by a VA staff hematologist, as follows:  

...It is possible that exposure to known carcinogen AGENT ORANGE [during his service ] may have initiated clinically insignificant mutation and over his life time he has acquired several other mutations related to other unknown risk factors [ e.g. smoking, environmental, occupational, genetic etc ].  In summary, patient was supposedly exposed to a known CARCINOGEN.  It is possible that it may have caused genetic alterations at clinically insignificant level.  Review of literature suggests there is insufficient evidence to support causal relationship to acute leukemias.  Patient may have been exposed to other carcinogens over his life time that may have caused this condition. [information not available].

The negative opinion did not, however, discuss AML in particular, but rather, acute leukemias in general.  Moreover, the rationale includes speculation that the Veteran was exposed to carcinogens outside service, for which there is no evidentiary basis, and lessens the probative value of the opinion.  

In contrast, there are private medical opinions in support of the claim from the Veteran's treating oncologist, Dr. B., dated in September and November 2011, and July 2012.  Of these, the July 2012 private medical nexus opinion is the most complete, providing a thorough review of the Veteran's medical history leading up to death, and thorough rationale based upon review and discussion of the medical literature, as follows:

The risk of AML may be increased by occupational exposure to certain aromatic organic solvents or chemicals including exposure to pesticides and herbicides....It is my understanding that [the Veteran] was exposed to Agent Orange and other environmental exposure during his time in the military.  Moreover, as noted previously, [his] AML demonstrated a complex karyotype, suggesting a secondary etiology.  The diagnosis of a secondary AML includes acute leukemias associated with prior chemical, chemotherapy, or radiation exposure and often has complex cytogenic changes as [the Veteran's] AML demonstrated.  Given these findings, it is my professional opinion that it is as likely as not that his MPN/AML was caused by his prior exposure to Agent Orange (herbicide dioxin) and other environmental exposures while in Vietnam.

Therefore, the Board accords great probative weight to the opinion by the private treating oncologist, Dr. B., as such is based on an accurate factual premise, and offered clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

When there are conflicting opinions that are equally probative, VA regulations dictate that any doubt be resolved in the appellant's favor.  When this is done, the evidence of record supports the notion that the Veteran's AML was due to in-service herbicide exposure, and in turn, either principally caused or substantially contributed to his death from terminal respiratory failure.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.102 , 3.303, 3.312.  Service connection for the cause of the Veteran's death is warranted on these grounds.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert, supra.





ORDER

The claim for service connection for the Veteran's cause of death is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


